In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00145-CR
        ______________________________


      CLEO RUSSELL KAUFMAN, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 27th Judicial District Court
                Bell County, Texas
               Trial Court No. 63507




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                         MEMORANDUM OPINION

         Cleo Russell Kaufman, having been found guilty by a jury for sexual assault and having

been assessed a punishment of nine years’ imprisonment, has filed this appeal.1

         Kaufman’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail, examining possible issues which could be raised for consideration on appeal,

but offering explanations why those potential issues would be unsuccessful. Counsel has thus

provided a professional evaluation of the record demonstrating why, in effect, there are no

arguable grounds to be advanced. This meets the requirements of Anders v. California, 386 U.S.
738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

         Counsel mailed a copy of the brief and a letter to Kaufman on September 26, 2011,

informing Kaufman of his right to file a response and to access the record. Kaufman opted to

pursue that course of action and filed his pro se response December 27, 2011. Counsel has also

filed a motion with this Court seeking to withdraw as counsel in this appeal.

         We have reviewed both the brief filed by Kaufman’s counsel and the pro se response filed

by Kaufman. Kaufman argues that the evidence is insufficient to support the conviction and that

trial counsel did not provide effective assistance because he did not obtain additional witnesses to

testify about Kaufman’s nonviolent nature. (Counsel called and questioned two witnesses as to

1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.

                                                          2
this issue, both of whom testified that Kaufman had the reputation of being a law-abiding citizen.).

Kaufman argues that trial counsel should have obtained even more witnesses to testify that his

character traits were not those of a violent person. See Stitt v. State, 102 S.W.3d 845, 849 (Tex.

App.—Texarkana 2003, pet. ref’d). He also complains of a portion of the State’s closing

arguments wherein the jurors were asked to consider the effect their decisions would have on the

family or friends of the jurors who might have been subject to similar attacks.

         Under Strickland v. Washington, 466 U.S. 668, 687 (1984), the defendant must first prove

that counsel’s representation fell below an objective standard of reasonableness and also that there

is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. Id. Where an appellate record is silent as to why trial counsel failed

to take certain actions, the appellant has failed to rebut the presumption that trial counsel’s

decision was in some way reasonable. See Mata v. State, 226 S.W.3d 425, 431 (Tex. Crim. App.

2007).    The record is silent on this situation.      Therefore, no genuinely arguable issue on

ineffective assistance has been raised.

         Insofar as jury argument is concerned, before a defendant will be permitted to complain on

appeal about an erroneous jury argument, he will have to show that he timely objected and pursued

that objection to an adverse ruling. Mays v. State, 318 S.W.3d 368, 394 n.103 (Tex. Crim. App.

2010). No objection to the argument of State’s counsel was made. Further, a plea for law

enforcement, such as this, is one of the types of argument that is an appropriate subject for

argument. See Jackson v. State, 17 S.W.3d 664, 673 (Tex. Crim. App. 2000).


                                                  3
       Kaufman also states, without supporting argument, that the evidence is insufficient to have

convicted him of the crime with which he was charged. It is not. In evaluating legal sufficiency,

we review all the evidence in the light most favorable to the jury’s verdict to determine whether

any rational jury could have found the essential elements of indecency with a child by contact

beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (citing

Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v. State, 305 S.W.3d 859, 863 (Tex.

App.––Texarkana 2010, pet. ref’d). We examine legal sufficiency under the direction of the

Brooks opinion, while giving deference to the responsibility of the jury ―to fairly resolve conflicts

in testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts.‖ Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at

318–19); Clayton v. State, 235 S.W.3d 772, 779 (Tex. Crim. App. 2007). In this analysis, we use

a hypothetically-correct jury charge to evaluate both the legal and factual sufficiency of evidence.

Grotti v. State, 273 S.W.3d 273 (Tex. Crim. App. 2008). Such a charge accurately sets out the

law, is authorized by the indictment, does not unnecessarily increase the State’s burden of proof or

unnecessarily restrict the State’s theories of liability, and adequately describes the particular

offense for which the defendant was tried. Villarreal v. State, 286 S.W.3d 321 (Tex. Crim. App.

2009); Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). Under the offense for which

Kaufman was charged, it was necessary for the State to prove beyond a reasonable doubt that

(1) Kaufman (2) knowingly or intentionally (3) penetrated the victim’s sexual organ or anus by

any means (4) without the victim’s consent. TEX. PENAL CODE ANN. § 22.011(A)(1) (West 2011).


                                                 4
       The victim in Kaufman’s case testified positively and precisely about the attack she

suffered and the circumstances surrounding the attack. The jury executed its function, finding her

testimony credible and believable. Under this state of the evidence, we have no authority to

revisit that determination.

       We have determined that this appeal is wholly frivolous.         We have independently

reviewed the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).




                                                5
         We affirm the judgment of the trial court.2




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             January 17, 2012
Date Decided:               January 19, 2012

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX.
R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective Sept. 1, 2011).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            6